IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60791
                        Conference Calendar



HARRY W. VINSON,

                                         Plaintiff-Appellant,

versus

HAROLD RAY PRESLEY; WESTERN SURETY
INSURANCE COMPANY; LEE COUNTY BOARD OF
SUPERVISORS; BILLY S. DAVIS; CHARLES
R. DUKE; TOMMIE LEE IVY; MARTHA SWANN;
COREGIS INSURANCE COMPANY; BILL
BEASLEY; PHELPS DUNBAR, LLP; JOHN
DOE INSURANCE COMPANY; THOMAS KENNEDY,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CV-262-P-A
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Harry W. Vinson appeals from the district court’s order

granting the defendants’ motion to dismiss Vinson’s claims

brought pursuant to 42 U.S.C. § 1983 for failure to state a claim

on which relief could be granted, Fed. R. Civ. P. 12(b)(6).

Vinson argued that the defendants had violated his First

Amendment right to freedom of religion based on Sheriff Presley’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60791
                                -2-

actions in responding to Rita Vinson’s requests and removing

Harry Vinson from the home Rita Vinson shared with their parents.

Vinson argued that he and his father shared a special religious

relationship that exists only when they are together and that the

defendants’ actions therefore interfered with his religious

freedom.

     We have reviewed the record, the briefs of the parties, and

the applicable law, and we DISMISS Vinson’s appeal as frivolous

essentially for the reasons set forth in the district court’s

final judgment of dismissal.   See Vinson v. Presley et al.,

No. 1:99CV262-P-A (N.D. Miss. Sep. 14, 2000).   Based on Vinson’s

prior frivolous appeals, we previously warned Vinson about this

court’s power to sanction a party who takes continued frivolous

appeals.   Vinson v. Colom et al., No. 99-60826 (5th Cir. Jul. 27,

2000).   Accordingly, we impose a $ 500 sanction.   Until the

sanction is paid, Vinson is barred from filing any pro se civil

appeal in this court, or any initial civil pleading in any court

which is subject to this court’s jurisdiction, without the

advanced written permission of a judge of the forum court.

     APPEAL DISMISSED; SANCTION IMPOSED.